Case 2:19-cv-01922-MMB Document1 Filed 05/03/19 Page 1 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA
TE CONNECTIVITY CORPORATION, : CIVIL ACTION No.
Plaintiff,
Vv.

CONVERCENT, INC.,

: JURY TRIAL DEMANDED
Defendant. :

COMPLAINT

Plaintiff, TE Connectivity Corporation, submits the following Complaint against the

defendant.
LL Parties.
1, Plaintiff, TE Connectivity Corporation (hereinafter "TE”), is a Pennsylvania

corporation with offices and its principal place of business located at 1050 Westlakes Drive,
Berwyn, PA 19312.

Dn Defendant, Convercent, Inc. (hereinafter "Convercent), is a Delaware

corporation with its principal place of business located at 3858 Walnut Street, Suite 255, Denver

>

CO 80205.
Il. Jurisdiction and Venue.

3 This Court has jurisdiction on the basis of diversity of citizenship, 28 U.S.C. §1332.
Plaintiff is a Pennsylvania corporation with principal place of business in Pennsylvania. Defendant is
a Delaware corporation with offices and principal place of business in Colorado. The amount in

controversy, exclusive of interest and costs, exceeds $75,000.00.
Case 2:19-cv-01922-MMB Document 1 Filed 05/03/19 Page 2 of 12

4, Venue is proper under 28 U.S.C. §1391(b)(2) in that a substantial part of the
events or omissions giving rise to the claim occurred in the Eastern District of Pennsylvania.
Il. Facts Common to All Counts.

5. On or about September 29, 2017, TE entered into a "Master Software As a Service
(Hosting) Agreement" (the "Agreement") with Convercent, under which Convercent agreed to provide
TE with products and modules via a website and mobile application that would allow individuals to
make reports via an online web portal or via telephone, including anonymous reports, of potential
ethics violations, violations of law, policies, TE standard processes, the TE Guide to Ethical Conduct,
and other complaints, and to enable TE to investigate, manage and triage the reported concerns,
generate reports and analytics on the reported concems, and allow for communication both with
internal teams conducting the investigations as well as with identified and anonymous reporters. A true
and correct copy of the Agreement is incorporated by reference herein and attached as Exhibit "A."

6. Under the terms of the Agreement, the applicable law is that of the State of
New York.

% The Agreement was entered into following a selection process in which TE
identified and requested proposals from several third-party providers, including Convercent.

8. Convercent representatives knew at the time of the selection process that the reporting
system was an essential part of TE's business operations, in that a reporting system hosted by an
independent third party is required by law in certain countries in which TE does business, and because
maintaining a confidential reporting hotline to receive concems, thoroughly investigate these
concems, and resolve concerns lodged by TE employees and third parties is and was essential to TE's

business model.
Case 2:19-cv-01922-MMB Document1 Filed 05/03/19 Page 3 of 12

9. Convercent representatives knew at the time of the selection process that TE was using
the "IntegriLink" reporting and case management system provided by Navex Global, Inc., and that TE
has been using "IntegriLink" since approximately 2007. Convercent specifically represented during the
selection process that the Convercent system would provide a more integrated, efficient and streamlined
hotline reporting and case management system and advanced analytics and reporting capability.

10. Convercent representatives also knew at the time of the selection process that TE was
and is a global company with offices and production facilities in numerous countries, that many
employees and other potential users of the system were non-English speaking, and that a robust
translation system was essential to the effective operation of the reporting system.

11. Convercent knew at the time of the selection process that TE would be required to invest
large sums of money and large amounts of time and effort to ensure the success of the project to migrate
over 10 years of data from "IntegriLink" and implement the Convercent system, and that the project
would require a high level of trust and confidence, confidentiality, and candor such that a special
relationship existed between TE and Convercent, which required Convercent to at all times provide
truthful and accurate information.

12. As an inducement for TE to enter into the Agreement, Convercent representatives,
including but not limited to Scott Serrano, Account Executive and Erin Dominguez, Customer Success
Manager and Project Lead, specifically represented that Convercent had the products, experience, and
technical know-how to provide, in essence, a "turn key" system capable of functioning immediately in
place of TE's then-current system, and that Convercent had provided similar systems to other companies
who migrated from "IntegriLink"” to Convercent.

13. Specifically, in a June 21, 2017, response to Request for Proposal, Exhibit

"B" hereto, Convercent represented, inter alia, that:
Case 2:19-cv-01922-MMB Document1 Filed 05/03/19 Page 4 of 12

e Convercent provides "unmatched reporting and analytics capabilities,"
providing "immediate and deep insight into data and trends;"

e Convercent had global languages capabilities including, "24-7-365" access to
professional translators in over 300 languages; offered over 40 languages on the web
intake channel; and offered free in-app translation capability that would instantly
translate into English with the click of a button; and

e Convercent had successfully migrated data from Navex into Convercent for
organizations with hundreds of investigators and ten times TE's anticipated report
volume spanning ten years of investigations.

14, At the time these Statements were made, Convercent representatives knew that those
statements were untrue, and/or recklessly disregarded the truth or falsity thereof, because in fact
Convercent had no such products, and lacked the knowledge, experience, and technical know-how to
develop them, and in effect would be required to "invent" the systems required to fulfill their objectives
under the contract.

15. At an August 2017 meeting at TE's Middletown, Pennsylvania, campus,
Convercent's National Sales Executive, Scott Serrano, further represented to TE that Convercent
had its own dedicated call center to accept hotline calls.

16. Mr. Serrano also represented at that meeting that Convercent would have available its
"Insights Advanced Analytics" product, which would provide enhanced metrics, analytical, and
reporting capabilities, and would be ready for use when the Convercent system became operational.

17. Mr. Serrano also provided assurances that Convercent knew how to map data from the
"IntegriLink" system to Convercent, and that the process would accurately and completely transfer the

data in usable form that could be accessed by TE within the Convercent
Case 2:19-cv-01922-MMB Document1 Filed 05/03/19 Page 5 of 12

system. Convercent also claimed to have previously migrated other similarly sized companies to TE,
who were successfully migrated from the "IntegriLink" system to the Convercent system, and that
Convercent had experience and the experts to assist TE with this migration, data mapping, and
implementation; further assuring TE that this system would be operational as companies have
conducted similar migrations and implementations from the IntegriLink system TE was previously
operating with to Convercent..

18. TE selected Convercent as its supplier, after interviewing and reviewing offerings from
a field of other candidates and entered into the Agreement in reliance on Convercent's representations as
to its products and capabilities that were known to be false to Convercent.

19. The project was set to begin immediately upon execution of the Agreement, with
a "go live" target date of January 1, 2018; although this date was later adjusted to February 1,
2018, due to unrelated delays in obtaining necessary telephone lines.

20. Almost immediately upon commencement of the implementation phase, problems
and deficiencies with Convercent's product, expertise and technical know-how became apparent.
Despite prior representations by Convercent representatives that migration of data from Integrilink
and implementation on the Convercent system could and would be performed seamlessly, Convercent
was unable to "map" the data from TE's existing systems over to the new Convercent system, such
that the data would arrive on Convercent's platform in unusable form.

21, Convercent was unable to correct the numerous errors prior to the system going "live"
on February 1, 2018, the result of which was that data from TE's legacy system was unavailable,
missing, or erroneous. This unavailable, missing, or erroneous data caused TE harm by severely
constraining TE's ability to generate reports on enterprise wide data, inhibited TE from providing

actionable intelligence gained form an analysis of the cases being reported,
Case 2:19-cv-01922-MMB Document1 Filed 05/03/19 Page 6 of 12

caused TE to continue to rely on the static data captured from the IntegriLink system TE migrated
away from, and did not adequately enable TE to timely manage and triage concerns reported into the
new Convercent system.

22.  Convercent's "Insights Advanced Analytics” product was never made available and
did not exist in usable form at any time prior to termination for cause as set forth below.

23. Convercent did not have and never successfully developed an in-app translation
service for reports made via the website, and instead suggested that TE "cut and paste" confidential
reports in foreign languages and, for example, upload them into Google or Bing to translate.

24. Due to its inability to accurately "map" data from the Navex platform to Convercent's
system, Convercent simply gave up and recommended that TE archive ten years worth of historical
data such that it could no longer be accessed on the new system.

25. Due to Convercent's breaches, fraud, and gross negligence, TE was unable to manage or
manipulate the data in the Convercent system, and instead relied on extracts from "IntegriLink," which
TE had to create, merge, and manually generate, in order to report on cases, trends, and analytics, thereby
causing TE to continue using two (2) systems in order to manage cases. Additionally, TE's users were
forced to manually search databases outside of the Convercent system for necessary information and to
input, produce, and transmit reports in an unusable format.

26. Convercent's promised training, implementation assistance, and customer support
were never provided or were completely inadequate.

aT Despite repeated verbal and written complaints and notices delivered to, among others,
Patrick Quinlan, Convercent CEO, Scott Serrano, Account Executive, Emily Witt, Director of Customer

Services, Erin Dominguez and Molly Dolan, Customer Success Managers,
Case 2:19-cv-01922-MMB Document1 Filed 05/03/19 Page 7 of 12

Convercent could not or would not remedy the deficiencies that made its system

virtually unusable.

28, Based on Convercent's repeated failures, breaches of representations, covenants and

warranties, gross negligence, fraudulent misrepresentations and fraudulent inducement, TE terminated

the Agreement "for cause" effective July 18, 2018. A true and correct copy of TE's for cause

termination letter is attached hereto as Exhibit "C."

25. As a direct and proximate result of Convercent's numerous misrepresentations, gross

negligence, and/or willful failure and deceptive conduct, TE suffered the following damages:

a.

TE paid Convercent $111,270.00 for a system that never worked properly
and had to be scrapped.

TE incurred approximately $35,000.00 in costs to hire a temporary
employee to work exclusively with Convercent to assist with project
implementation due to Convercent's inadequate project management and
customer support.

TE paid $10,000.00 for an "Insights and Analytics Module" that was
never delivered, because it did not exist.

TE paid Convercent $5,300.00 for a "Hotline SMS Text Intake" package
that it did not receive.

TE paid its former vendor, Navex Global, $4,000.00 for data extraction and
transfer that was never usable due to Convercent's failure to perform.

TE paid Convercent $1,300.00 for on-site training that it failed to provide.

TE personnel spent countless hours in a futile effort to "trouble shoot" the
system as a result of Convercent's failure to deliver a system that was capable
of performing as represented.

TE was compelled to purchase an upgraded system from Navex Global, Inc. in
order to have a system that worked as promised and as required, at an
additional cost of $164,363.14.
Case 2:19-cv-01922-MMB Document1 Filed 05/03/19 Page 8 of 12

Count I
Breach of Contract
30. The preceding paragraphs are incorporated by reference herein,
31. Under the terms of the Agreement, Convercent agreed to provide the products and

modules specified in the "Statement of Work," together with related support, professional services,
training, and implementation necessary to deliver a complete, operational, and usable system for
reporting, investigation, and tracking of user complaints.

Sz. Because of the importance of the product to TE's business operations, the
Agreement expressly made time of the essence in Convercent's performance of its obligations as
set forth in the Statement of Work.

33s Convercent breached the Agreement by failing to timely deliver the promised
product.

34. Asadirect result of Convercent's Breach of the Agreement, TE sustained
damages as previously set forth herein.

WHEREFORE, TE claims damages against the defendant in such amounts as may be

proven at trial, together with costs, interest, and such other relief as may be just and proper.

Count I
Breach of Express Warranty

35. The preceding paragraphs are incorporated herein by reference.

36. In Section VI(a)(1) of the Agreement, Convercent expressly represented and warranted
that it "...shall perform the Services hereunder in a professional and efficient manner, using due care,
diligence and at a level equivalent to the standards and practices of comparable companies in the
industry, and acknowledges that its failure to perform the Services to the standard shall constitute a

material breach of this Agreement."
Case 2:19-cv-01922-MMB Document1 Filed 05/03/19 Page 9 of 12

of. Convercent breached the within warranty by grossly misrepresenting its own capabilities
and the capabilities of its product, failing to exercise due care in the implementation of its obligations
under the Agreement, failing to adhere to industry standards in the performances of its duties, failing to
provide competent, professional, and knowledgeable personnel, failing to provide systems, hardware, and
software that functioned as represented, and failing to deliver a product that was capable of functioning as
required under the Agreement.

38. As a direct result of Convercent's breaches, as aforesaid, TE sustained damages as
previously set forth herein.

WHEREFORE, TE claims damages against the defendant in such amounts as may be

proven at trial, together with costs, interest, and such other relief as may be just and proper.

Count III
Breach of Implied Warranties

39, The preceding paragraphs are incorporated by reference herein.

40. Convercent knew or should have known that TE was relying on it to select and provide
the necessary hardware, software, and expertise necessary to deliver a system that would function as
represented and as required in the customer's environment, and represented that its system would satisfy
the customer's particular purposes.

41. Convercent impliedly warranted that the hardware, software and services it
promised to provide under the terms of the Agreement would be of merchantable quality and
capable of performing as represented in the customer's environment.

42. Convercent breached its implied warranties of merchantability and fitness for
particular purpose by failing to provide hardware, software, and professional support and expertise
that functioned as intended and which met TE's particular requirements.

43. As a direct result of Convercent's breaches, as aforesaid, TE sustained damages as

previously set forth herein.
Case 2:19-cv-01922-MMB Document1 Filed 05/03/19 Page 10 of 12

WHEREFORE, TE claims damages against the defendant in such amounts as may be
proven at trial, together with costs, interest, and such other relief as may be just and proper.

Count IV
Fraudulent Inducement

44, The preceding paragraphs are incorporated by reference herein.

45. As previously stated, Convercent representatives made specific false

representations for the purpose of inducing TE to contract with Convercent. Those
representations included:

a. that Convercent had access to the hardware, software, and expertise
necessary to deliver a system capable of meeting TE's requirements;

b. that Convercent had the access to hardware, software, and expertise necessary
to perform a seamless transition to the new platform and that its system would
be fully functional on or before the "go live" date;

G that Convercent was capable of delivering in essence a "turn key" system that
would be able to function immediately in place of, and be superior to TE's
existing system;

d. that Convercent would provide "in-app" translation services that would instantly
translate from the reporter's native language to English and vice-versa when no
such capability existed;

e. that Convercent had an enhanced analytics package when no such package
ever existed; and

f. that Convercent would provide experienced and capable personnel to ensure
a seamless transition when it knew that its personnel lacked the experience

and training to deliver same.

46. Convercent representatives knew at the time they were made that their

representations were false, or recklessly disregarded the truth or falsity of those representations, in

order to induce TE to enter into the Agreement.

47. TE relied on Convercent's materially false statements in entering into the

Agreement.

10
Case 2:19-cv-01922-MMB Document1 Filed 05/03/19 Page 11 of 12

48.  Convercent's conduct in making knowingly false representations regarding the
capabilities of their products of their own expertise, skill, and knowledge for the sole purpose of
receiving payment of large sums of money evinced a high degree of dishonesty and moral

turpitude as to justify the imposition of punitive damages.

49, As a direct result of Convercent's fraudulent representations, as aforesaid, TE
sustained damages as previously set forth herein.

WHEREFORE, TE claims damages against the defendant in such amounts as may be
proven at trial, and punitive damages, together with costs, interest, and such other relief as may

be just and proper.

Count V
Gross Negligence

50. | The preceding paragraphs are incorporated by reference herein.

51. —_ In its prior representations and in the manner in which it performed its services under
the Agreement, Convercent intentionally and recklessly disregarded the rights of TE to obtain the

benefit of the product and platform it had contracted for and expected to receive in that:

a. Convercent knew or recklessly disregarded the fact that its product could
not be made to function as promised and as represented;

B. Convercent knew or recklessly disregarded the fact that it lacked the
knowledge, skill, and know-how to produce a platform capable of
functioning as promised and as represented;

Cc, Convercent knew or recklessly disregarded the fact that it lacked the knowledge,
skill and resources necessary to ensure a seamless transition from the Navex
Global "IntegriLink" system to the Convercent platform;

d. Convercent knew or recklessly disregarded the fact that it did not have
and could not develop an in-app translation capability;

e. Despite having such knowledge, or having acquired knowledge that its
product and platform could not be made to function, Convercent
representatives continued to demand and encourage TE to expend large

11
Case 2:19-cv-01922-MMB Document1 Filed 05/03/19 Page 12 of 12

sums of money and large expenditures of time in a futile attempt to make
the platform function as intended;

f. Convercent required TE to purchase additional items that were

unnecessary, and which were either never delivered or which failed to
function as intended and represented.

52, Convercent engaged in this conduct for the purpose of gaining more revenue and
in an effort to conceal its inability to deliver the promised performance, in violation of its special
relationship of trust and confidence with TE.

53. Convercent's conduct in acting in a grossly negligent manner, in intentionally
disregarding TE's interests, and in violating its special relationship of trust and confidence evinced a
high degree of dishonesty and moral turpitude as to justify the imposition of punitive damages.

54. Asa direct result of Convercent's grossly negligent conduct, as aforesaid, TE
sustained damages as previously set forth herein.

WHEREFORE, TE claims damages against the defendant in such amounts as may be
proven at trial, and punitive damages, together with costs, interest, and such other relief as may

be just and proper.

DATE: ey 2 2017
Respectfully submitted,

THOMSON, RHODES & COWIE, P.C.

BY: Se

“Steven B. Kantrowitz, Esquire
PA 25737
1055 Virginia Drive
Suite 203
Fort Washington, PA 19034

(215) 496-6601

sbk@tre-law.com

Attomeys for TE Connectivity Corporation
12
